Citation Nr: 1758480	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 24, 2012, in excess of 50 percent prior to September 18, 2014, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1967 to April 1969 and from November 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This claim was previously before the Board in May 2015, at which time the Board remanded it for additional development.  


FINDING OF FACT

In July 2015, prior to the promulgation of a decision on the issue of entitlement to higher ratings for his PTSD, the Veteran withdrew his entire appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issue of a higher evaluation for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).
In July 2015, the Veteran submitted a statement indicating that he wished to withdraw all further consideration of his case.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the entire appeal and it is dismissed as to all of the issues on appeal.  



ORDER

The appeal concerning entitlement to an initial disability rating for PTSD in excess of 30 percent prior to August 24, 2012, in excess of 50 percent prior to September 18, 2014, and in excess of 70 percent thereafter, is dismissed.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


